Exhibit 10.1

2010 Stock Incentive Plan

FEDERAL-MOGUL CORPORATION

2010 STOCK INCENTIVE PLAN

SECTION 1. Establishment, Objectives, Term.

(a) Establishment. Federal-Mogul Corporation, a Delaware corporation, hereby
establishes a stock incentive compensation plan, to be known as the
“Federal-Mogul Corporation 2010 Stock Incentive Plan”. The Plan permits the
grant of Non-Qualified Stock Options, Incentive Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares and Performance Units. The Plan is effective as of the Effective Date,
and will remain in effect as provided in Section 1(c).

(b) Objectives. The objectives of the Plan are to optimize the profitability and
growth of the Company through long-term incentives that are consistent with the
Company’s objectives and that link the interests of Participants to those of the
Company’s shareholders; to provide Participants with an incentive for excellence
in individual performance; to promote teamwork among Participants; and to give
the Company a significant advantage in attracting and retaining officers, key
employees and directors. The Plan is further intended to provide flexibility to
the Company in its ability to motivate, attract and retain the services of
Participants who make significant contributions to the Company’s success, and to
allow Participants to share in the success of the Company.

(c) Term. The Plan was approved by the Board of Directors on February 22, 2010
(the “Effective Date”) and shall be effective on the date the Plan is approved
by the stockholders of the Company. The Plan will commence on the Effective
Date, and will remain in effect, subject to the right of the Board to amend or
terminate the Plan at any time pursuant to the terms of the Plan, until the
earlier of (i) the date on which all shares of Stock subject to it pursuant to
Section 4 have been issued or transferred according to the Plan’s provisions,
and (ii) the date that immediately precedes the tenth (10th) anniversary of the
Effective Date. Awards outstanding as of the date on which the Plan terminates
shall not be affected or impaired by the termination of the Plan.

SECTION 2. Definitions.

For purposes of the Plan, the following terms are defined as set forth below:

(a) “Award” means a Stock Appreciation Right, Stock Option, Restricted Stock,
Restricted Stock Unit, Stock Unit, Performance Unit, or Performance Share.

(b) “Award Agreement” means a written agreement, contract, notice or other
instrument or document evidencing the terms and conditions of an Award granted
pursuant to the Plan.

(c) “Board” means the Board of Directors of the Company.

(d) “Breach of Conduct” means (i) (A) if the Participant has executed an
employment agreement, option agreement, Award Agreement or other agreement with
the Company or any of its Affiliates, then (1) the commission of any act
contained within the definition of “cause” contained therein or (2) any breach
by the Participant of such agreement, (B) the Participant’s conviction of, or
entering a guilty plea, no contest plea or nolo contendere plea to any crime
(other than minor traffic violations), (C) failure by the Participant to come to
work on a full-time basis, other than on holidays, vacation days, sick days, or
other days off under the Company’s business policies; (D) illegal use of drugs
or alcohol in violation of the Company’s Integrity Policy or other business
policies; or (E) a material breach of the Participant’s employment terms; or
(ii) conduct, as determined by the Committee in its sole discretion, involving
any one of the following: (A) violation of the Company’s Integrity Policy or a
material violation of any other business policy or standard of the Company or
any Subsidiary that has been distributed or made available to the Participant,
(B) misconduct or inadequate performance by the Participant; (C) the commission
of an act of embezzlement, fraud or theft; (D) the unauthorized disclosure of
any trade secret or confidential information of the Company (or any client,
customer, supplier or other third party who has a business relationship with the
Company) or willful failure to protect any trade secret or confidential
information of the Company; (E) the

 

1



--------------------------------------------------------------------------------

violation of any noncompetition or nonsolicitation covenant or similar agreement
with the Company or any of its Subsidiaries or soliciting, inducing, or
attempting to induce employees of the Company or its Subsidiaries to terminate
their employment with the Company or a Subsidiary; (F) the violation of any
assignment of inventions obligation with the Company or any of its Subsidiaries;
(G) the commission of an act which constitutes unfair competition with the
Company or which induces or attempts to induce any customer or prospective
customer of the Company to breach a contract with the Company or to decline to
do business with the Company; (H) the commission of an act of fraud or breach of
fiduciary duty; (I) the failure of the Participant to perform in a material
respect his or her employment, consulting or advisory obligations without proper
cause; (J) any violation by Employee of the terms of this Plan or any Award
Agreement; or (K) the Participant’s disparagement, or inducement of others to do
so, of the Company or its Affiliates, or their past or present officers,
directors, employees or products, or their controlling persons.

(e) “Change in Control” has the meaning set forth in Section 12(b).

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to any provision of the Code shall be deemed to include
successor provisions thereto and regulations thereunder

(g) “Commission” means the Securities and Exchange Commission or any successor
agency.

(h) “Committee” means the Committee referred to in Section 3.

(i) “Company” means Federal-Mogul Corporation, a Delaware corporation, or any
successor corporation.

(j) “Disability” in the case of any Participant means, unless otherwise defined
in such Participant’s Award Agreement, that such Participant is unable to engage
in such Participant’s pre-Disability employment with the Company or any
Subsidiary by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months.

(k) “Dividend Equivalent” means a right granted to a Participant under Section 9
to receive cash, Stock, or other property equal in value to dividends paid with
respect to a specified number of shares of Stock or to periodic distributions on
other specified equity securities of the Company. Dividend Equivalents may be
awarded on a free-standing basis or in connection with another Award and may be
paid currently or on a deferred basis.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. References to any provision of the Exchange Act shall be
determined to include successor provisions thereto and regulations thereunder

(m) “Fair Market Value” means the fair market value of the Stock as determined
by the Committee in good faith and in its sole discretion in any manner
permitted under Section 409A of the Code, provided, however, if the Committee
does not determine otherwise in an Award Agreement, then Fair Market Value
means, (i) if the Stock is listed on a national securities exchange, the last
reported sale price on the principal national securities exchange on which the
Stock is listed or admitted to trading on the trading day for which the
determination is being made, or (ii) if the Stock is not listed or admitted to
trading on a national securities exchange, then the average of the closing bid
and asked prices on the day for which the determination is being made in the
over-the-counter market as reported by NASDAQ, or (iii) if bid and asked prices
for the Stock on such day shall not have been reported through NASDAQ, the
average of the bid and asked prices for such day as furnished by any New York
Stock Exchange member firm regularly making a market in the Stock selected for
such purpose by the Board or a committee thereof.

(n) “Immediate Family” shall mean, except as otherwise defined by the Committee,
the Participant’s spouse, children, siblings, stepchildren, grandchildren,
parents, stepparents, grandparents, in-laws and persons related by legal
adoption.

 

2



--------------------------------------------------------------------------------

(o) “Incentive Stock Option” means any Stock Option intended to be and
designated as an “incentive stock option” within the meaning of Section 422 of
the Code.

(p) “Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

(q) “Participant” means an individual who, as an employee, officer or director
of the Company or a Subsidiary or such other individual as specified in
Section 3, has been granted an Award under the Plan.

(r) “Performance Goals” means any target or targets of performance established
by the Committee in its sole discretion. A Performance Goal shall be based on
one or more of the following criteria: sales, free cash flow, revenue, pre-tax
or after-tax profit levels, earnings per share, operating earnings, earnings
before interest and taxes, earnings before interest, taxes, depreciation and
amortization, net operating profits after tax, and net income; total stockholder
return; return on assets, tangible assets, equity, capital or investment, cash
flow and cash flow return on investment, cash flow before interest and
financing, value cash flow, economic value added and economic profit; growth in
earnings per share, debt to equity ratio, market share, price per share of
Stock, economic value added and market value added; levels of capital
expenditures, sales general and administrative expense, operating expense and
maintenance expense, safety, new business bookings, productivity, restructuring,
measures of customer satisfaction and/or customer service, as determined from
time to time including the relative improvement therein; or such similar
objectively determinable financial or other measures as may be adopted by the
Committee in its sole discretion. The criteria selected by the Committee may
relate to the performance of the Company as a whole or upon the performance of a
Subsidiary, business unit, division or department or any combination thereof and
either as an absolute measure or as a measure of comparative performance
relative to a peer group of companies, an index, budget, prior period, or
combination thereof, or other standard selected by the Committee. The criteria
selected by the Committee shall be calculated in accordance with (a) the
Company’s financial statements or (b) generally accepted accounting principles
or (c) any other methodology established by the Committee prior to the issuance
of an Award. A Performance Goal may include a threshold level of performance
below which no payout or vesting will occur, target levels of performance at
which a full payout or full vesting will occur, and/or a maximum level of
performance at which a specified additional payout or vesting will occur.
Performance Goals may differ among Participants, including among similarly
situated Participants. Performance Goals shall be subject to certification by
the Committee; provided that the Committee shall have the authority, to the
extent consistent with the “qualified performance-based compensation” exception
of Section 162(m) of the Code and Section 1.162-27(e) of the Income Tax
Regulations, to make equitable adjustments to the Performance Goals in
recognition of unusual or nonrecurring events affecting the Company or any
Subsidiary or the financial statements of the Company or any Subsidiary in
response to changes in applicable laws or regulations, or to account for items
of gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles. Once a Performance Goal is
established, the Committee shall have no discretion to increase the amount of
compensation that would otherwise be payable to a recipient upon attainment of a
Performance Goal; provided, however, that the Committee shall retain “negative
discretion” to adjust bonus payments as permitted by Section 162(m) of the Code
and treasury regulations issued thereunder.

(s) “Performance Period” means the period of one year or longer established by
the Committee in connection with the grant of an Award for which the Committee
has established Performance Goals.

(t) “Performance Unit” means an Award granted to a Participant under Section 10,
the value of which is expressed in terms of cash or in property other than
Stock.

(u) “Performance Share” means an Award granted to a Participant under
Section 11, the value of which is expressed in terms of, or valued by reference
to, a share of Stock.

(v) “Plan” means the Federal-Mogul Corporation 2010 Stock Incentive Plan, as set
forth herein and as hereinafter amended from time to time.

(w) “Plan Year” means the twelve-month period beginning on January 1 and ending
on December 31; provided, however, the first Plan Year shall be the short Plan
Year beginning on the Effective Date and ending on December 31, 2010.

 

3



--------------------------------------------------------------------------------

(x) “Restatement Event” means (whether as a result of fraud, mistake or
otherwise) any negative restatement or other revision of: (A) the financial
statements (whether audited or unaudited), results or performance of (i) the
Company or (ii) to the extent material to the Company and its Subsidiaries taken
as a whole, any Subsidiary, business unit, division or department of the
Company; or (B) any data used by the Committee in setting any Performance Goal
and/or determining whether and to what extent any Performance Goal has been met.

(y) “Restricted Stock” means an award of shares of Stock granted to a
Participant under Section 8 that may be subject to certain restrictions and to a
risk of forfeiture.

(z) “Restricted Stock Unit” means the contractual right to be issued Stock under
Section 8 that may be subject to certain restrictions and to a risk of
forfeiture.

(aa) “Restricted Stock Agreement” means an Award Agreement evidencing the terms
and conditions of a grant of Restricted Stock.

(bb) “Retirement” with respect to a Participant means a voluntary Termination of
Employment by such Participant (other than a Termination of Employment by such
Participant without “Cause” or without “Good Reason” prior to the expiration of
such Participant’s term of employment pursuant to any applicable employment
agreement or policy of the Company, as such terms are defined in such employment
agreement or policy) on or after reaching age 60 with ten or more years of
service with the Company or a Subsidiary, unless such required age or number of
years of service are otherwise reduced with respect to such Participant by the
Committee.

(cc) “Rule 16b-3” means Rule 16b-3, as promulgated by the Commission under
Section 16(b) of the Exchange Act, as amended from time to time or any successor
definition adopted by the Commission.

(dd) “Specified Employee” means a “specified employee” within the meaning of
Section 409A(a)(2)(B) of the Code and using the methodology selected by the
Company from time to time (including any permitted alternate means selected by
the Company to identify specified employees), or if none, the default
methodology provided by applicable Income Tax Regulations.

(ee) “Stock” means common stock, par value $.01 per share, of the Company.

(ff) “Stock Appreciation Right” means a right granted to a Participant under
Section 7 to be paid an amount equal to the appreciation, if any, in the Fair
Market Value of Stock from the date of grant to the date of exercise of the
right, with payment to be made in cash, Stock, or other Awards, or other
property as specified in the Award or as determined by the Committee.

(gg) “Stock Option” means an option granted to a Participant under Section 6 to
purchase one or more shares of Stock.

(hh) “Stock Unit” means a right granted to a Participant under Section 9 to
receive either Stock or cash or any combination thereof.

(ii) “Subsidiary” shall have the meaning given such term in Section 424(f) of
the Code and shall also include any corporation or other entity that is
controlled, directly or indirectly, by the Company.

(jj) “Termination of Employment” means the termination of the Participant’s
employment with the Company and all of its Subsidiaries. In the case of a
Participant who is a director but not an employee of the Company or any
Subsidiary, “Termination of Employment” means the termination of the
Participant’s services as a member of the Board or such Subsidiary’s board of
directors.

SECTION 3. Administration.

The Plan shall be administered by the Committee which committee shall be either
(a) the Board, (b) the Compensation Committee of the Board or (c) such other
committee of the Board (the “Non-Employee Director

 

4



--------------------------------------------------------------------------------

Committee”) composed of not less than three (3) members of the Board, each of
whom shall be appointed by and serve at the pleasure of the Board and who shall
also be “non-employee directors” within the meaning of Rule 16b-3, “independent
directors” within the meaning of applicable NASDAQ or stock exchange rules, and
to the extent that the Committee has resolved to take actions necessary to
enable compensation arising with respect to Awards under the Plan to constitute
performance-based compensation for purposes of Section 162(m) of the Code,
“outside directors” within the meaning of Section 162(m) of the Code.

With respect to Awards granted to persons subject to Section 16 of the Exchange
Act, the Plan shall be administered by the Committee, provided that all such
Awards shall be approved by a majority of either the members of the Board or the
members of the Non-Employee Director Committee.

The Committee shall have full and final authority to grant Awards pursuant to
the terms of the Plan to officers, employees and directors of the Company and
its Subsidiaries.

Among other actions, the Committee shall have the authority, subject to the
terms of the Plan, to:

(a) select the officers, employees and directors to whom Awards may from time to
time be granted;

(b) determine whether and to what extent Awards are to be granted hereunder and
the type or types of Awards to be granted;

(c) determine the number of shares of Stock to be covered by each Award granted
hereunder;

(d) determine the terms and conditions of any Award granted hereunder
(including, but not limited to, the option price (subject to Section 6(a)), any
grant or vesting restriction or limitation (including the attainment of
specified performance measures), and any vesting acceleration or forfeiture
waiver regarding any Award and the shares of Stock relating thereto, based on
such factors as the Committee shall determine, and all other matters to be
determined in connection with an Award;

(e) modify, amend or adjust the terms and conditions of any Award, at any time
or from time to time;

(f) determine whether and to what extent and under what circumstances cash,
Stock, other Awards, or other property payable with respect to an Award shall be
deferred automatically or at the election of the Committee, and whether to
create trusts and deposit Stock or other property therein; and

(g) determine whether and to what extent and under what circumstances an Award
may be settled, or an Award may be canceled, forfeited, exchanged, or
surrendered;

(h) prescribe the form of each Award Agreement, which need not be identical for
each Participant.

(i) appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;

(j) correct any defect or supply any omission or reconcile any inconsistency in
the Plan and construe and interpret the Plan and any Award, rules and
regulations, Award Agreement, or other instrument hereunder; and make all other
decisions and determinations as may be required under the terms of the Plan or
as the Committee may deem necessary or advisable for the administration of the
Plan.

The Committee may authorize officers of the Company to grant Awards pursuant to
the terms of the Plan covering up to 10,000 shares of Stock or equivalent cash
value per individual, per year, to officers and employees of the Company and its
Subsidiaries who are not (i) subject to Section 16 of the Exchange Act, nor
(ii) “covered employees” within the meaning of Section 162(m)(3) of the Code.
Any such authorization so made shall be consistent with recommendations made by
the Board’s Compensation Committee to the Board regarding compensation,
incentive-compensation plans and equity-based plans. When such authorization is
so made by the Committee, such authorized officers shall have the authority of
the Committee described in Sections 3(a), 3(b), 3(c), and 3(d) of the Plan with
respect to the granting of such Awards; provided, however, that the Committee
may limit or qualify such authorization in any manner it deems appropriate.

 

5



--------------------------------------------------------------------------------

The Committee may also authorize officers of the Company to grant Awards
pursuant to the terms of the Plan covering up to 10,000 shares of Stock or
equivalent cash value per individual, as an inducement to an individual to
accept an offer of employment (provided that no such grants shall become
effective prior to such individuals commencing employment with the Company or
any of its Subsidiaries), including Awards to individuals who may become, upon
accepting an offer of employment, (i) officers of the Company and its
Subsidiaries who are subject to Section 16 of the Exchange Act, or (ii) “covered
employees” within the meaning of Section 162(m)(3) of the Code. Any such
authorization so made shall be consistent with recommendations made by the
Board’s Compensation Committee to the Board regarding compensation,
incentive-compensation plans and equity-based plans. When such authorization is
so made by the Committee, such authorized officers shall have the authority of
the Committee described in Sections 3(a), 3(b), 3(c), and 3(d) of the Plan with
respect to the granting of such Awards; provided, however, that the Committee
may limit or qualify such authorization in any manner it deems appropriate.

The Committee shall have the authority to adopt, amend, suspend, waive, and
repeal such administrative rules, guidelines and practices governing the Plan as
it shall, from time to time, deem advisable, to interpret the terms and
provisions of the Plan and any Award issued under the Plan (and any agreement
relating thereto), to decide all questions of fact arising out of the
application of the Plan and any Award (and any agreement relating to any Award),
to make all determinations necessary or advisable for the administration of the
Plan, and to otherwise supervise the administration of the Plan.

The Committee also shall have authority in its discretion to modify the terms of
the Plan to the extent necessary to comply with foreign, federal, state or local
laws and regulations. Notwithstanding anything in the Plan to the contrary, with
respect to any Participant or eligible person who is resident or primarily
employed outside of the United States, the Committee may, in its sole
discretion, amend the terms of the Plan in order to conform such terms with the
requirements of local law or to meet the objectives of the Plan. The Committee
may, where appropriate, establish one or more sub-plans for this purpose.

The Committee may act only by a majority of its members then in office, except
that the members thereof may (i) delegate all or a portion of the administration
of the Plan to one or more members of the Committee, provided that no such
delegation may be made that would cause Awards or other transactions under the
Plan to cease to be exempt from Section 16(b) of the Exchange Act or to cease to
constitute “qualified performance-based compensation” within the meaning of
Section 1.162-27(e) of the Income Tax Regulations in instances where the
Committee has intended that an Award so qualify, and (ii) authorize any one or
more of its members or any officer of the Company to execute and deliver
documents on behalf of the Committee.

Any determination made by the Committee or pursuant to delegated authority
pursuant to the provisions of the Plan with respect to any Award shall be made
in the sole discretion of the Committee or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter. All decisions made by the Committee or any appropriately
delegated officer pursuant to the provisions of the Plan shall be final and
binding on all persons, including the Company and Plan Participants.

Limitation of Liability: Each member of the Committee shall be entitled to, in
good faith, rely or act upon any report or other information furnished to him or
her by any officer or other employee of the Company or any Subsidiary, the
Company’s independent certified public accountants, or other professional
retained by the Company to assist in the administration of the Plan. No member
of the Committee, nor any officer or employee of the Company acting on behalf of
the Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Committee, and any officer or employee of the Company acting on
the Committee’s behalf shall, to the fullest extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action,
determination, or interpretation.

SECTION 4. Stock Subject To Plan; Individual Limitations.

(a) Subject to adjustment as provided herein, the total number of shares of
Stock available for Awards under the Plan shall be 10,000,000 shares. During the
terms of any Awards under the Plan that are to be settled in shares of Stock,
the Company shall keep authorized but unissued (or in treasury) at all times the
number of shares required to satisfy such Awards.

 

6



--------------------------------------------------------------------------------

(b) No “covered employee,” as such term is defined in Section 162(m) of the
Code, shall in any fiscal year of the Company be granted Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Stock Units, or
Performance Shares covering more than 2,000,000 shares of Stock (including
grants of Stock Options, Stock Appreciation Rights, Restricted Stock Units,
Stock Units, or Performance Shares that are paid or payable in cash), but
excluding from this limitation (i) any additional shares of Stock credited to
the Participant as Dividend Equivalents on Awards, (ii) cash or stock dividends
on Restricted Stock that are paid or credited to a Participant as additional
Restricted Stock , and (iii) Dividend Equivalents that are paid or credited to a
Participant on Restricted Stock Units or Stock Units. No “covered employee,” as
such term is defined in Section 162(m) of the Code, shall in any fiscal year of
the Company be granted awards denominated in cash (including Performance Units)
of a value exceeding when paid $20,000,000 in cash or in property other than
Stock, but excluding from this limitation any additional amounts credited to the
Participant as interest or Dividend Equivalents.

(c) The Stock to be delivered under the Plan may be made available from
authorized but unissued shares of Stock, treasury stock, or shares of Stock
purchased on the open market.

(d) With respect to Awards under the Plan:

(i) If any shares of Restricted Stock are forfeited, any Stock Option or Stock
Appreciation Right is forfeited, cancelled or otherwise terminated without being
exercised, or if any Stock Option or Stock Appreciation Right is exercised for
or paid in cash, then the shares subject to such Awards that are forfeited,
cancelled, terminated without being exercised, or paid in cash shall again be
available for distribution in connection with Awards under the Plan;

(ii) If any Restricted Stock Unit, Stock Unit, Performance Unit, or Performance
Share is cancelled, forfeited, terminates in whole or in part without the
delivery of Stock or is paid in cash, then the shares subject to such Awards
that are so cancelled, forfeited, terminated or paid in cash shall again be
available for distribution in connection with Awards under the Plan;

(iii) If an Award recipient tenders shares of previously-acquired Stock in
satisfaction of applicable withholding tax obligations, or if any shares of
Stock covered by an Award are not delivered to the Award recipient because such
shares are withheld to satisfy applicable withholding tax obligations, then such
shares shall again be available for further Award grants under the Plan; and

(iv) If an Award recipient tenders shares of previously-acquired Stock in
payment of the option price upon exercise of a Stock Option or if shares of
Stock are withheld in payment of the option price, then the number of shares
represented thereby shall again be available for further Award grants under the
Plan.

(e) Subject to Sections 6(j) and 7(h), below, in the event of any merger,
reorganization, consolidation, recapitalization, stock dividend, stock split,
extraordinary distribution with respect to the Stock or other change in
corporate structure affecting the Stock such that an adjustment is determined by
the Committee to be appropriate under the Plan, then the Committee or Board may
make such substitution or adjustments in the aggregate number and kind of shares
reserved for issuance under the Plan, in the number, kind and option price of
shares subject to outstanding Stock Options and Stock Appreciation Rights, in
the number and kind of shares subject to other outstanding Awards granted under
the Plan and/or such other substitution or adjustments in the consideration
receivable upon exercise as it may determine to be appropriate in its sole
discretion; provided, however, that the number of shares subject to any Award
shall always be a whole number.

SECTION 5. Eligibility.

Officers, employees and directors of the Company and its Subsidiaries who are
responsible for or contribute to the management, growth and profitability of the
business of the Company and its Subsidiaries, as determined by the Committee,
are eligible to be granted Awards under the Plan. No person shall have any right
to participate in the Plan. Any person selected by the Committee for
participation during any one period will not by virtue of such participation
have the right to be selected as a Participant for any other period.

 

7



--------------------------------------------------------------------------------

SECTION 6. Stock Options.

Stock Options may be granted alone or in addition to other Awards granted under
the Plan and may be of two types: Incentive Stock Options and Non-Qualified
Stock Options. Any Stock Option granted under the Plan shall be in such form as
the Committee may from time to time approve.

A Stock Option shall entitle the Participant to purchase one or more shares of
Stock, pursuant to the terms and provisions of the Plan and the applicable Award
Agreement. The Committee shall have the authority to grant Participants
Incentive Stock Options, Non-Qualified Stock Options or both types of Stock
Options, provided however, that Incentive Stock Options may be granted only to
employees of the Company and its Subsidiaries (which are subsidiary corporations
within the meaning of Section 424(f) of the Code). To the extent that any Stock
Option is not designated as an Incentive Stock Option or even if so designated
does not qualify as an Incentive Stock Option, it shall constitute a
Non-Qualified Stock Option.

Stock Options shall be evidenced by Award Agreements, the terms and provisions
of which may differ. An Award Agreement providing for the grant of Stock Options
shall indicate on its face whether it is intended to be an agreement for an
Incentive Stock Option or a Non-Qualified Stock Option. The grant of a Stock
Option shall occur on the date the Committee by resolution selects an individual
to be a Participant in any grant of a Stock Option, determines the number of
shares of Stock to be subject to such Stock Option to be granted to such
individual and specifies the terms and provisions of the Stock Option. The
Company shall notify a Participant of any grant of a Stock Option, and a written
Award Agreement or Award Agreements shall be duly executed and delivered by the
Company to the Participant.

Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options shall be interpreted, amended or altered nor
shall any discretion or authority granted under the Plan be exercised so as to
disqualify the Plan under Section 422 of the Code or, without the consent of the
optionee affected, to disqualify any Incentive Stock Option under such
Section 422.

Stock Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions as the
Committee shall deem desirable:

(a) Option Price. The option price per share of Stock purchasable under a Stock
Option shall be determined by the Committee and set forth in the Award
Agreement, and shall not be less than 100% of the Fair Market Value of the Stock
subject to the Stock Option on the date of grant, and in no event shall the
option price for the purchase of shares be less than par value.

(b) Option Term. The term of each Stock Option shall be fixed by the Committee,
but no Stock Option shall be exercisable more than ten years after the date the
Stock Option is granted.

(c) Exercisability. Except as otherwise provided herein, Stock Options shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee. If the Committee provides that any Stock
Option is exercisable only in installments, the Committee may at any time waive
such installment exercise provisions, in whole or in part, based on such factors
as the Committee may determine. In addition, the Committee may at any time, in
whole or in part, accelerate the exercisability of any Stock Option.

(d) Method of Exercise. Subject to the provisions of this Section 6, Stock
Options may be exercised, in whole or in part, at any time during the option
term by giving written notice of exercise to the Company specifying the number
of shares of Stock subject to the Stock Option to be purchased.

Subject to any vesting period specified in an Award Agreement relating to a
Stock Option, a Stock Option shall be deemed to be exercised when written notice
of such exercise, in a form determined by the Committee, has been given to the
Company in accordance with the terms of the Stock Option agreement by the
Participant and full payment for the shares of Stock with respect to which the
Stock Option is exercised has been received by the

 

8



--------------------------------------------------------------------------------

Company. The Committee, in its sole discretion, may permit all or part of the
payment of the exercise price to be made, to the extent permitted by applicable
law, either: (i) in cash, by check or wire transfer, (ii) by tendering
previously acquired shares of Stock having an aggregate Fair Market Value at the
time of exercise equal to the total exercise price, (iii) by withholding shares
of Stock which otherwise would be acquired on exercise having an aggregate Fair
Market Value at the time of exercise equal to the total exercise price, (iv) by
a combination of (i), (ii) and (iii) above, or (v) in any other form of legal
consideration as provided for under the terms of the Stock Option. No shares of
Stock shall be issued to any Participant upon exercise of a Stock Option until
the Company receives full payment therefor as described above. Upon the receipt
of notice of exercise and full payment for the shares of Stock, the shares of
Stock shall be deemed to have been issued and the Participant shall be entitled
to receive such shares of Stock and shall be a stockholder with respect to such
shares, and the shares of Stock shall be considered fully paid and
nonassessable. No adjustment will be made for a dividend or other right for
which the record date is prior to the date on which the Stock is issued. Each
exercise of a Stock Option shall reduce, by an equal number, the total number of
shares of Stock that may thereafter be purchased under such Stock Option.

In the discretion of the Committee and if not prohibited by law, payment for any
shares subject to a Stock Option may also be made by delivering a properly
executed exercise notice to the Company or its agent, together with a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale proceeds to pay the purchase price. To facilitate the foregoing,
the Company may enter into agreements for coordinated procedures with one or
more brokerage firms.

(e) Non-Transferability of Stock Options. Except as otherwise provided in an
Award Agreement, no Stock Option may be sold, mortgaged, transferred, pledged,
assigned, subject to the claims of creditors, or otherwise alienated or
hypothecated, other than (i) by will or by the laws of descent and distribution,
or, in the Committee’s discretion, pursuant to a written beneficiary
designation, (ii) pursuant to a qualified domestic relations order (as defined
in the Code or Title I of the Employee Retirement Income Security Act of 1974,
as amended, or the rules thereunder), or (iii) in the Committee’s discretion,
pursuant to a gift to such Participant’s Immediate Family members directly, or
indirectly by means of a trust, partnership, or limited liability company.
Subject to the terms of this Plan and the relevant Award Agreement, all Stock
Options shall be exercisable only by the Participant, guardian, legal
representative or beneficiary of the Participant or permitted transferee, it
being understood that the terms “holder” and “Participant” include any such
guardian, legal representative or beneficiary or transferee. Such transferees
may transfer a Stock Option only by will or by the laws of descent and
distribution. In no event may a Participant transfer an Incentive Stock Option
other than by will or the laws of descent and distribution. The transfer of
Stock Options to a third party for value is prohibited.

(f) Termination by Death or Disability. If a Participant incurs a Termination of
Employment by reason of death or Disability, any Stock Option held by such
Participant may thereafter be exercised by such Participant or his or her
guardian, legal representative or beneficiary, whether or not such Stock Option
was exercisable at the time of such event, within the next 12 months (or such
shorter period as the Committee may specify in the Award Agreement) following
the date of such event but not later than the expiration of the stated term of
such Stock Option. In the event of Termination of Employment due to death, if an
Incentive Stock Option is exercised after the expiration of the exercise periods
that apply for purposes of Section 422 of the Code, such Stock Option will
thereafter be treated as a Non-Qualified Stock Option.

(g) Termination by Reason of Retirement. If a Participant incurs a Termination
of Employment by reason of Retirement, any Stock Option held by such Participant
may thereafter be exercised by the Participant or his or her guardian, legal
representative or beneficiary whether or not it was exercisable at the time of
such Retirement, within the next 12 months (or such shorter period as the
Committee may specify in the Award Agreement) following Retirement but not later
than the expiration of the stated term of such Stock Option. In the event of
Termination of Employment by reason of Retirement, if an Incentive Stock Option
is exercised after the expiration of the exercise periods that apply for
purposes of Section 422 of the Code, such Stock Option will thereafter be
treated as a Non-Qualified Stock Option.

(h) Other Termination. Unless otherwise determined by the Committee, if a
Participant incurs a Termination of Employment for any reason other than death,
Disability or Retirement, any Stock Option held by such Participant shall
thereupon terminate, except that the Participant shall have the right to
exercise a Stock Option to the extent it was exercisable on the date of such
Termination of Employment until the earlier of (i) the date that is

 

9



--------------------------------------------------------------------------------

three months after the date of such Termination of Employment or (ii) the
expiration of the term of such Stock Option. Notwithstanding the foregoing, a
Participant (or any guardian, legal representative or beneficiary) shall not
have any rights under any Stock Option, to the extent that such Stock Option has
not previously been exercised, and the Company shall not be obligated to deliver
any Stock (or have any other obligation or liability) under such Stock Option if
the Participant’s Termination of Employment is for a Breach of Conduct In the
event of Termination of Employment for any reason other than death, Disability
or Retirement, if an Incentive Stock Option is exercised after the expiration of
the exercise periods that apply for purposes of Section 422 of the Code, such
Stock Option will thereafter be treated as a Non-Qualified Stock Option.

(i) Cashing Out of Stock Option. On receipt of written notice of exercise, the
Committee may elect to cash out all or part of the portion of the shares of
Stock for which a Stock Option is being exercised by paying the Participant an
amount, in cash or Stock, equal to the excess of the Fair Market Value of the
Stock over the option price times the number of shares of Stock for which to the
Option is being exercised on the effective date of such cash out.

(j) Modification. Notwithstanding any provision of this Plan or any Award
Agreement to the contrary, no Modification (as hereinafter defined in this
Section 6(j)) shall be made in respect to any Stock Option if such Modification
would result in the Stock Option constituting a deferral of compensation or
having an additional deferral feature.

(i) Subject to clause (ii) below, a “Modification” for purposes of this
Section 6(j), shall mean any change in the terms of a Stock Option (or change in
the terms of the Plan or applicable Award Agreement) that may provide the holder
of the Stock Option with a direct or indirect reduction in the exercise price of
the Stock Option or an additional deferral feature, or an extension or renewal
of the Stock Option, regardless of whether the holder in fact benefits from the
change in terms. An extension of a Stock Option refers to the granting to the
holder of an additional period of time within which to exercise the Stock Option
beyond the time originally prescribed. A renewal of a Stock Option is the
granting by the Company of the same rights or privileges contained in the
original Award Agreement for the Stock Option on the same terms and conditions.

(ii) Notwithstanding clause (i) above, it shall not be a Modification to change
the terms of a Stock Option in any of the ways or for any of the purposes
specifically described in published guidance of the Internal Revenue Service as
not resulting in a modification, extension or renewal of a stock right or the
granting of a new stock right.

(iii) Subsequent to its grant, the exercise period of a Stock Option shall not
be extended to a date that is later than the earlier of (A) the date on which
the Option would expire by its original terms, or (B) the 10th anniversary of
the original date of grant.

(iv) Except for adjustments as permitted by Section 4(e), once granted
hereunder, the option price of a Stock Option shall not be adjusted. The
substitutions and adjustments permitted by Section 4(e) shall be limited to
those substitutions and adjustments which will not result in the Stock Option,
as substituted or adjusted, constituting a “deferral of compensation” within the
meaning of Section 409A of the Code.

(k) Prohibition Against Repricing. Notwithstanding any provision herein to the
contrary, the repricing of a Stock Option is prohibited without prior approval
of the Company’s stockholders. For this purpose, a “repricing” means any of the
following (or any other action that has the same effect as any of the
following): (A) changing the terms of a Stock Option to lower its exercise
price; (B) any other action that is treated as a “repricing” under generally
accepted accounting principles; and (C) repurchasing for cash or canceling a
Stock Option at a time when its exercise price is greater than the Fair Market
Value of the underlying shares of Stock in exchange for another Award, unless
the cancellation and exchange occurs in connection with a change in
capitalization or similar change permitted under Section 4(e). Such cancellation
and exchange would be considered a “repricing” regardless of whether it is
treated as a “repricing” under generally accepted accounting principles and
regardless of whether it is voluntary on the part of the Participant.

 

10



--------------------------------------------------------------------------------

SECTION 7. Stock Appreciation Rights.

(a) Grant and Exercise. Stock Appreciation Rights may be granted as Awards under
the Plan and entitle Participants to increases in the Fair Market Value of
Stock. Stock Appreciation Rights may be granted alone or in addition to other
Awards under the Plan. The terms and conditions of each Stock Appreciation Right
granted under the Plan shall be specified by the Committee, in its sole
discretion, and shall be confirmed by, and be subject to the terms of, an Award
Agreement.

(b) Award. A Stock Appreciation Right granted pursuant to Section 7(a), shall be
exercisable as determined by the Committee, but in no event after ten years from
the date of grant. The base price of a Stock Appreciation Right shall not be
less than 100% of the Fair Market Value of a share of Stock on date of grant. A
Stock Appreciation Right shall entitle the holder, upon receipt of such right,
to a payment in cash, Stock (valued at its then Fair Market Value) or any
combination thereof, as the Committee may determine, which shall be determined
by multiplying (i) the difference between the base price of the Stock
Appreciation Right and the Fair Market Value of a share of Stock on the date of
exercise of the Stock Appreciation Right, by (ii) the number of shares of Stock
as to which such Stock Appreciation Right shall have been exercised. A Stock
Appreciation Right may be exercised by giving written notice of exercise to the
Company specifying the number of shares of Stock as to which Stock Appreciation
Right is being exercised.

(c) No Rights as a Stockholder. In the case of any Stock Appreciation Right
providing for, or in which the Committee has determined to make payment in whole
or in part in Stock, the holder thereof shall have no rights of a stockholder of
the Company prior to the proper exercise of such Stock Appreciation Right, and
if requested, prior to providing the representation described in Section 16(a),
and the issuance of Stock in respect thereof.

(d) Non-Transferability of Stock Appreciation Rights. Except as otherwise
provided in an Award Agreement, no Stock Appreciation Right may be sold,
mortgaged, transferred, pledged, assigned or subject to the claims of creditors,
or otherwise alienated or hypothecated, other than (i) by will or by the laws of
descent and distribution, or, in the Committee’s discretion, pursuant to a
written beneficiary designation, (ii) pursuant to a qualified domestic relations
order (as defined in the Code or Title I of the Employee Retirement Income
Security Act of 1974, as amended, or the rules thereunder), or (iii) in the
Committee’s discretion, pursuant to a gift to such Participant’s Immediate
Family members directly, or indirectly by means of a trust, partnership, or
limited liability company. Subject to the terms of this Plan and the relevant
Award Agreement, all Stock Appreciation Rights shall be exercisable only by the
Participant, guardian, legal representative or beneficiary of the Participant or
permitted transferee, it being understood that the term “Participant” includes
any such guardian, legal representative or beneficiary or transferee. Such
transferees may transfer a Stock Appreciation Right only by will or by the laws
of descent and distribution. In no event may a Participant transfer a Stock
Appreciation Right other than by will or the laws of descent and distribution.
The transfer of Stock Appreciation Rights to a third party for value is
prohibited.

(e) Termination by Reason of Death or Disability. If a Participant incurs a
Termination of Employment by reason of death or Disability prior to the
expiration of his or her Stock Appreciation Right and without having fully
exercised his or her Stock Appreciation Right, the Participant or his or her
guardian, legal representative or beneficiary shall have the right to exercise
any Stock Appreciation Right whether or not the Stock Appreciation Right was
exercisable at the time of such event, within the next 12 months following such
event (or such shorter period as the Committee may specify in the Award
Agreement), but not later than the expiration of the stated term of such Stock
Appreciation Right.

(f) Termination by Reason of Retirement. If a Participant incurs a Termination
of Employment by reason of Retirement, prior to the expiration of his or her
Stock Appreciation Right and without having fully exercised his or her Stock
Appreciation Right, the Participant or his or her guardian, legal representative
or beneficiary shall have the right to exercise any Stock Appreciation Right,
whether or not such Stock Appreciation Right was exercisable at the time of
Retirement, within the next 12 months (or such shorter period as the Committee
may specify in the Award Agreement) following Retirement, but not later than the
expiration of the stated term of such Stock Appreciation Right.

(g) Other Termination. Unless otherwise determined by the Committee, if a
Participant incurs a Termination of Employment for any reason other than death,
Disability or Retirement, prior to the expiration of his

 

11



--------------------------------------------------------------------------------

or her Stock Appreciation Right and without having fully exercised his or her
Stock Appreciation Right, then all his or her Stock Appreciation Rights shall
thereupon immediately terminate, except that the Participant shall have the
right to exercise a Stock Appreciation Right, to the extent that it was
exercisable at the date of such Termination of Employment, until the earlier of
(i) the date that is three months after the date of such Termination of
Employment or (ii) the expiration of the term of such Stock Appreciation Right.
Notwithstanding the foregoing, a Participant (or any guardian, legal
representative or beneficiary) shall not have any rights under any Stock
Appreciation Right, to the extent that such Stock Appreciation Right has not
previously been exercised, and the Company shall not be obligated to pay or
deliver any cash, Stock or any combination thereof (or have any other obligation
or liability) under such Stock Appreciation Right if the Participant’s
Termination of Employment is for a Breach of Conduct.

(h) Modification. Notwithstanding any provision of this Plan or any Award
Agreement to the contrary, no Modification shall be made in respect to any Stock
Appreciation Right if such Modification would result in the Stock Appreciation
Right constituting a deferral of compensation or having an additional deferral
feature.

(i) Subject to clause (ii) below, a “Modification” for purposes of this
Section 7(h), above, shall mean any change in the terms of an Stock Appreciation
Right (or change in the terms of the Plan or applicable Award Agreement) that
may provide the holder of the Stock Appreciation Right with a direct or indirect
reduction in the base price of the Stock Appreciation Right, or an additional
deferral feature, or an extension or renewal of the Stock Appreciation Right,
regardless of whether the holder in fact benefits from the change in terms. An
extension of a Stock Appreciation Right refers to the granting to the holder of
an additional period of time within which to exercise the Stock Appreciation
Right beyond the time originally prescribed. A renewal of a Stock Appreciation
Right is the granting by the Company of the same rights or privileges contained
in the original Award Agreement for the Stock Appreciation Right on the same
terms and conditions.

(ii) Notwithstanding Clause (i) above, it shall not be a Modification to change
the terms of a Stock Appreciation Right in any of the ways or for any of the
purposes specifically described in published guidance of the Internal Revenue
Service as not resulting in a modification, extension or renewal of a stock
right or the granting of a new stock right.

(iii) Subsequent to its grant, no Stock Appreciation Right shall be extended to
a date that is later than the earlier of (A) the date on which the Stock
Appreciation Right would expire by its original terms, or (B) the 10th
anniversary of the original date of grant.

(iv) Except for adjustments as permitted by Section 4(e), once granted
hereunder, the base price of a Stock Appreciation Right shall not be adjusted.
The substitutions and adjustments permitted by Section 4(e) shall be limited to
those substitutions and adjustments which will not result in the Stock
Appreciation Right, as substituted or adjusted, constituting a “deferral of
compensation” within the meaning of Section 409A of the Code.

(i) Prohibition Against Repricing. Notwithstanding any provision herein to the
contrary, the repricing of a Stock Appreciation Right is prohibited without
prior approval of the Company’s stockholders. For this purpose, a “repricing”
means any of the following (or any other action that has the same effect as any
of the following): (i) changing the terms of a Stock Appreciation Right to lower
its base price; (ii) any other action that is treated as a “repricing” under
generally accepted accounting principles; and (iii) repurchasing for cash or
canceling a Stock Appreciation Right at a time when its base price, is greater
than the Fair Market Value of the underlying shares of Stock in exchange for
another Award, unless the cancellation and exchange occurs in connection with a
change in capitalization or similar change permitted under Section 4(e). Such
cancellation and exchange would be considered a “repricing” regardless of
whether it is treated as a “repricing” under generally accepted accounting
principles and regardless of whether it is voluntary on the part of the
Participant.

SECTION 8. Restricted Stock; Restricted Stock Units.

(a) Administration. Shares of Restricted Stock or Restricted Stock Units may be
granted either alone or in addition to other Awards granted under the Plan. The
Committee shall determine the officers, employees, and

 

12



--------------------------------------------------------------------------------

directors of the Company and its Subsidiaries to whom and the time or times at
which grants of Restricted Stock or Restricted Stock Units will be awarded, the
number of shares of Restricted Stock or the number of Restricted Stock Units to
be awarded to any Participant, the time or times within which such Awards may be
subject to forfeiture and any other terms and conditions of the Awards, in
addition to those contained in Section 8(c). Each grant of Restricted Stock
shall be confirmed by, and be subject to the terms of a Restricted Stock
Agreement, and each grant of Restricted Stock Units shall be confirmed by, and
be subject to the terms of an Award Agreement.

The Committee may condition the grant or vesting of Restricted Stock or
Restricted Stock Units upon the attainment of specified performance measures of
the Participant or of the Company or business unit, division or department of
the Company for or within which the Participant is primarily employed or upon
such other factors or criteria as the Committee shall determine. Where the grant
or vesting of Restricted Stock or Restricted Stock Units is subject to the
attainment of one or more Performance Goals, such shares of Restricted Stock or
Restricted Stock Units shall be released from such restrictions only after the
attainment of such Performance Goals has been certified by the Committee.

The provisions of Awards of Restricted Stock or Restricted Stock Units need not
be the same with respect to each recipient.

(b) Awards and Certificates. Shares of Restricted Stock shall be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of one or more stock certificates. Any certificate
issued in respect of shares of Restricted Stock shall be registered in the name
of such Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Award, substantially in the
following form:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
2010 Stock Incentive Plan and a Restricted Stock Agreement. Copies of such Plan
and Restricted Stock Agreement are on file at the headquarters of Federal-Mogul
Corporation.”

The Committee may in its sole discretion require that the certificates
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed and that, as a condition of any Award of Restricted
Stock, the Participant shall have delivered a stock power, endorsed in blank,
relating to the Stock covered by such Award.

(c) Terms and Conditions. Shares of Restricted Stock or Restricted Stock Units
shall be subject to the following terms and conditions:

(i) Subject to the provisions of the Plan and the applicable Restricted Stock or
Restricted Stock Unit Agreement, during a period set by the Committee,
commencing with the date of such Award (the “Restriction Period”), the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber shares of Restricted Stock or Restricted Stock Units. The
Committee may provide for the lapse of such restrictions in installments or
otherwise and may accelerate or waive such restrictions, in whole or in part, in
each case based on period of service, performance of the Participant or of the
Company or the business unit, division or department for which the Participant
is primarily employed or such other factors or criteria as the Committee may
determine.

(ii) Except as provided in clause 8(c)(i), this clause (ii) and the applicable
Restricted Stock Agreement, the Participant shall have, with respect to the
shares of Restricted Stock, all of the rights of a stockholder of the Company
holding the class or series of Stock that is the subject of the Restricted
Stock, including, if applicable, the right to vote the shares and the right to
receive any cash dividends. If so determined by the Committee and set forth in
the applicable Restricted Stock Agreement, and subject to Section 16(f) of the
Plan, (1) cash dividends on the shares of Stock that are the subject of the
Restricted Stock Award shall be automatically deferred and reinvested in
additional Restricted Stock based upon the Fair Market Value per share of Stock
on the dividend payment date, and (2) dividends payable in Stock shall be paid
in the form of Restricted Stock. Any cash dividend so reinvested or share
dividend so payable shall vest at the same time as the Restricted Stock Units to
which it relates. Absent such a provision

 

13



--------------------------------------------------------------------------------

regarding dividends in the applicable Restricted Stock Agreement, any dividend
payable with respect to Restricted Stock shall be paid to the Participant no
later than the end of the calendar year in which the same dividends on Stock are
paid to stockholders of Stock.

(iii) The provisions of Section 14 shall be applicable upon a Participant’s
Termination of Employment for any reason during the Restriction Period.

(iv) If and when the Restriction Period expires without a prior forfeiture of
the Restricted Stock subject to such Restriction Period, unlegended certificates
for such shares shall be delivered to the Participant.

(v) Restricted Stock Units shall be subject to the terms and provisions of
Section 9(b)(iii) through (viii) below to the same extent as other Stock Units,
and Dividend Equivalents on Restricted Stock Units may be credited to the
Participant as additional Restricted Stock Units.

SECTION 9. Stock Units.

(a) Administration. A Stock Unit is the grant of a right to receive a share of
Stock or the Fair Market Value in cash of a share of Stock, in the future, at
such time and upon such terms as the Committee shall establish. Stock Units may
be granted either alone or in addition to other Awards granted under the Plan.
The Committee shall determine the officers, employees, and directors of the
Company and its Subsidiaries to whom and the time or times at which grants of
Stock Units will be awarded, the number of Stock Units to be awarded to any
Participant, the time or times within which such Awards may be subject to
forfeiture, and any other terms and conditions of the Awards in addition to
those contained in Section 9(b). The provisions of Awards of Stock Units need
not be the same with respect to each recipient. Each grant of Stock Units shall
be confirmed by, and be subject to, the terms of an Award Agreement.

(b) Terms and Conditions. Stock Units shall be subject to the following terms
and conditions.

(i) Subject to the provisions of the Plan and the applicable Award Agreement,
Stock Units may not be sold, assigned, transferred, pledged or otherwise
encumbered.

(ii) The provisions of Section 14 shall be applicable upon a Participant’s
Termination of Employment for any reason prior to the date on which Stock Units
awarded to the Participant shall have vested.

(iii) In any case in which the Committee has waived, in whole or in part, any or
all remaining payment limitations with respect to any or all of a Participant’s
Stock Units, payment of such Participant’s Stock Units shall occur on the
time(s) or event(s) otherwise specified pursuant to Subsection (vi) below, in
such Participant’s Award Agreement.

(iv) With respect to any grant of Stock Units, the recipient of such grant shall
acquire no rights of a shareholder of Stock unless and until the recipient
becomes the holder of shares of Stock delivered to such recipient with respect
to such Stock Units.

(v) The Committee may in its discretion provide that a Participant shall be
entitled to receive Dividend Equivalents on outstanding Stock Units. Such
Dividend Equivalents may, as determined by the Committee at the time the Award
is granted, be (A) paid in cash, (B) credited to the Participant as additional
Stock Units, or (C) any combination of cash and additional Stock Units. If
Dividend Equivalents are credited to the Participant as additional Stock Units,
the number of additional Stock Units that shall be credited to the Participant
with respect to any dividend on Stock shall not exceed the amount that is the
result of multiplying the number of Stock Units credited to the Participant on
the dividend record date by the dividend paid on each share of Stock, and then
dividing this amount by the price per share of Stock on the dividend payment
date. For this purpose, the price per share of Stock shall be its Fair Market
Value for the dividend payment date. A Stock Unit credited to a recipient as a
Dividend Equivalent shall vest at the same time as the Stock Unit to which it
relates. Any credit of Dividend Equivalents shall be subject to

 

14



--------------------------------------------------------------------------------

Section 16(f) of the Plan. Any dividend payable with respect to Stock Units that
the Committee has determined shall be paid in cash shall be paid to the
Participant no later than the end of the calendar year in which the same
dividends on Stock are paid to stockholders of Stock.

(vi) The Award Agreement for each award of Stock Units shall specify the time(s)
or event(s) of payment of vested Stock Units, which time(s) or event(s) shall be
limited to one or more of the following: (1) the date on which the Stock Units
shall have vested, (2) the date of the Award recipient’s Termination of
Employment, or (3) a specified date. In the case of an Award of Stock Units
providing for payment upon the vesting of the Stock Units, payment shall be made
as soon as administratively practicable thereafter, but in no event later than
March 15 of the year following the year in which the vesting of the Stock Units
occurs. In the case of an Award of Stock Units providing for payment upon
Termination of Employment, payment shall be made on or after the Termination of
Employment in the year in which the Termination of Employment occurs, except
that in the case of a Specified Employee, payment shall be made on the first day
of the seventh month following the month in which such Termination of Employment
occurs, or, if earlier, the date of the Award recipient’s death. In the case of
an Award of Stock Units providing for a specified date for payment, payment
shall be made as soon as practicable on or after the specified date, but in no
event later than December 31 of the year in which the specified date occurs.

(vii) On the time(s) or event(s) specified in the applicable Award Agreement for
the payment of cash or Stock with respect to vested Stock Units, the Committee
shall cause to be delivered to the Participant, (A) a number of shares of Stock
equal to the number of vested Stock Units, or (B) cash equal to the Fair Market
Value of such number of shares of Stock, the form of payment determined by the
Committee in its discretion or as provided by in the applicable Award Agreement.

(viii) Notwithstanding any other provision of this Plan to the contrary, the
time(s) or event(s) for payment of Stock Units specified pursuant to
Subsection (vii), above, shall not be accelerated for any reason, other than as
specifically provided in Section 409A of the Code and the guidance issued
thereunder.

SECTION 10. Performance Units.

(a) Administration. Performance Units may be awarded to officers and employees
of the Company and its Subsidiaries, either alone or in addition to other Awards
under the Plan. The Committee shall determine the officers and employees to
whom, and the time or times at which, Performance Units shall be awarded, the
number of Performance Units to be awarded to any Participant, the duration of
the Performance Period and any other terms and conditions of the Award, in
addition to those contained in Section 10(b). Each grant of Performance Units
shall be confirmed by, and be subject to, the terms of an Award Agreement.

(b) Terms and Conditions. Performance Units shall be subject to the following
terms and conditions.

(i) The Committee may, prior to or at the time of the grant, designate
Performance Units, in which event it shall condition payment with respect
thereto to the attainment of Performance Goals. The Committee may also condition
Performance Unit payments upon the continued service of the Participant. The
provisions of such Awards (including without limitation any applicable
Performance Goals) need not be the same with respect to each recipient. Subject
to the provisions of the Plan and the applicable Award Agreement, Performance
Units may not be sold, assigned, transferred, pledged or otherwise encumbered
during the Performance Period.

(ii) The provisions of Section 14 shall be applicable upon a Participant’s
Termination of Employment for any reason during the Performance Period or before
any applicable Performance Goals are satisfied.

(iii) In any case in which the Committee has, prior to the expiration of the
Performance Period, waived, in whole or in part, any or all payment limitations
with respect to a Participant’s Performance Units, such Participant shall
receive payment with respect to his or her Performance Units in the year
following the year in which the Performance Period ends or would have ended, at
the same time as the Committee has provided for payment to all other Award
recipients.

 

15



--------------------------------------------------------------------------------

(iv) At the expiration of the Performance Period, the Committee shall evaluate
the extent to which the Performance Goals for the Award have been achieved and
shall determine the number of Performance Units granted to the Participant which
shall have been earned, and the cash value thereof. The Committee shall then
cause to be delivered to the Participant (A) a cash payment equal in amount to
the cash value of the Performance Units, or (B) shares of Stock equal in value
to the cash value of the Performance Units, the form of payment determined by
the Committee in its discretion or as provided in the applicable Award
Agreement. If Performance Units may, or are to be paid in Stock, the Committee
shall designate in the applicable Award Agreement a method of converting the
Performance Units into Stock based on the Fair Market Value of the Stock.
Payment shall occur as soon as administratively practicable thereafter, but in
no event later than March 15 of the year following the year in which the
Performance Period ends.

SECTION 11. Performance Shares.

(a) Administration. Performance Shares may be awarded to officers and employees
of the Company and its Subsidiaries, either alone or in addition to other Awards
under the Plan. The Committee shall determine the officers and employees to
whom, and the time or times at which, Performance Shares shall be awarded, the
number of Performance Shares to be awarded to any Participant, the duration of
the Performance Period and any other terms and conditions of the Award, in
addition to those contained in Section 11(b). Each grant of Performance Shares
shall be confirmed by, and be subject to, the terms of an Award Agreement.

(b) Terms and Conditions. Performance Shares shall be subject to the following
terms and conditions.

(i) The Committee may, prior to or at the time of the grant, designate
Performance Shares, in which event it shall condition payment with respect
thereto to the attainment of Performance Goals. The Committee may also condition
Performance Share payments upon the continued service of the Participant. The
provisions of such Awards (including without limitation any applicable
Performance Goals) need not be the same with respect to each recipient. Subject
to the provisions of the Plan and the applicable Award Agreement, Performance
Shares may not be sold, assigned, transferred, pledged or otherwise encumbered
during the Performance Period.

(ii) The provisions of Section 14 shall be applicable upon a Participant’s
Termination of Employment for any reason during the Performance Period or before
any applicable Performance Goals are satisfied.

(iii) In any case in which the Committee has waived, in whole or in part, prior
to the expiration of the Performance Period, any or all payment limitations with
respect to a Participant’s Performance Shares, such Participant shall receive
payment with respect to his or her Performance Shares in the year following the
year in which the Performance Period ends, at the same time as the Committee has
provided for payment to all other Award recipients.

(iv) At the expiration of the Performance Period, the Committee shall evaluate
the extent to which the Performance Goals for the Award have been achieved and
shall determine the number of Performance Shares granted to the Participant
which shall have been earned, and the cash value thereof. The Committee shall
then cause to be delivered to the Participant (A) a number of shares of Stock
equal to the number of Performance Shares determined by the Committee to have
been earned, or (B) cash equal to the Fair Market Value of such number of shares
of Stock, the form of payment determined by the Committee in its discretion or
as provided in the applicable Award Agreement. Payment shall occur as soon as
administratively practicable thereafter, but in no event later than March 15 of
the year following the year in which the Performance Period ends.

 

16



--------------------------------------------------------------------------------

SECTION 12. Change in Control Provisions.

(a) Impact of Event. Unless otherwise expressly provided in the applicable Award
or Award Agreement, in connection with the occurrence of a Change in Control,
the Committee shall, in its sole discretion as to any outstanding Awards
including any portions thereof (on the same basis or on different bases, as the
Committee shall specify) take one or any combination of the following actions:

(i) make appropriate provision for the continuation of such Awards by the
Company or the assumption of such Awards by the surviving or acquiring entity
and by substituting on an equitable basis for the shares then subject to such
Awards either (A) the consideration payable with respect to the outstanding
shares of Stock in connection with the Change in Control, (B) shares of stock of
the surviving or acquiring corporation or (C) such other securities as the Board
deems appropriate, the fair market value of which (as determined by the Board in
its sole discretion) shall not materially differ from the Fair Market Value of
the shares of Stock subject to such Awards immediately preceding the Change in
Control;

(ii) accelerate the date of exercise or vesting of any Stock Options and Stock
Appreciation Rights and other Awards outstanding as of the date of such Change
in Control is determined to have occurred to the full extent of the original
grant and/or,

(A) in the case of Restricted Stock, declare the restrictions applicable to any
outstanding Restricted Stock to have lapsed and thereby such Restricted Stock
becoming free of all restrictions and become fully vested and transferable to
the full extent of the original grant,

(B) in the case of Restricted Stock Units or Stock Units, declare the
restrictions applicable to any outstanding Restricted Stock Units or Stock Units
to have lapsed, and thereby such Restricted Stock Units or Stock Units becoming
free of all restrictions and become fully vested. Payment for Restricted Stock
Units or Stock Units that have vested as a result of this Section 12(a)(ii)
shall occur on the time(s) or event(s) otherwise specified in the Participant’s
Award Agreement; or

(C) in the case of Performance Units and Performance Shares, declare the
restrictions applicable to any outstanding Performance Units and Performance
Shares to have lapsed, and thereby the Performance Goals of all such outstanding
Performance Units and Performance Shares shall be deemed to have been achieved
at target levels, the relevant Performance Period shall be deemed to have ended
on the effective date of the Change in Control, and all other terms and
conditions thereto shall be deemed to have been satisfied. If due to a Change in
Control, a Performance Period is shortened, the target Performance Award
initially established for such Performance Period shall be prorated by
multiplying the initial target Performance Award by a fraction, the numerator of
which is the actual number of whole months in the shortened Performance Period
and the denominator of which is the number of whole months in the original
Performance Period. Payment for such Performance Units and Performance Shares
that vest as a result of the Change in Control shall be made in cash or Stock
(as determined by the Board) as promptly as is practicable upon such vesting,
but in no event later than March 15 of the year following the year in which the
Performance Units and Performance Shares shall have vested pursuant to this
Section 12. Payment for Performance Units and Performance Shares that have
vested prior to the Change in Control as a result of the Board’s waiver of
payment limitations prior to the date of the Change in Control shall be made in
cash or Stock (as determined by the Board) in the year following the year in
which the Performance Period would have otherwise ended absent a Change in
Control, or if earlier as soon as practicable in the year in which the Award
recipient’s Termination of Employment occurs; provided however, that in the case
of a “Specified Employee” who becomes entitled to payment of Performance Units
or Performance Shares under this Section 12 by reason of his or her Termination
of Employment, payment shall be made on the first day of the seventh month
following the month in which such Termination of Employment occurs, or, if
earlier, the date of the Specified Employee’s death;

(iii) permit the exchange of such Award for the right to participate in any
equity incentive or other employee benefit plan of any successor corporation;

(iv) provide for the repurchase of any Stock Option or Stock Appreciation Right
for an amount equal to the difference of (A) the consideration received per
share of Stock subject to such Award

 

17



--------------------------------------------------------------------------------

in the Change in Control minus (ii) the per share exercise price, if any, of
such Stock Option or Stock Appreciation Right. Such amount shall be payable in
cash for the property payable with respect to such Stock or other securities in
connection with the Change in Control. The value of any such property shall be
determined by the Board in its sole discretion; or

(v) provide for the termination of any such Awards immediately prior to a Change
in Control; provided that no such termination will be effective if the Change in
Control is not consummated.

(b) Definition of Change in Control. For purposes of the Plan, a “Change in
Control” shall mean the consummation of any transaction (including, without
limitation, any sale of stock, merger, consolidation or spin-off), the result of
which is that any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act ) (a “Person”), other than Carl
Icahn or the Related Parties, becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of the Company. For purposes of
the definition of Change in Control, the capitalized terms used in this
definition shall have the following meanings: “Beneficial Owner” has the meaning
assigned to such term in Rule 13d-3 and Rule 13d-5 under the Exchange Act,
except that in calculating the beneficial ownership of any particular “Person”,
such “Person” shall be deemed to have beneficial ownership of all securities
that such “Person” has the right to acquire by conversion or exercise of other
securities, whether such right is currently exercisable or is exercisable only
after the passage of time. The terms “Beneficially Owns” and “Beneficially
Owned” have a corresponding meaning. “Related Party” or “Related Parties” means
(1) Carl Icahn and his siblings, his and their respective spouses and
descendants (including stepchildren and adopted children) and the spouses of
such descendants (including stepchildren and adopted children) (collectively,
the “Family Group”); (2) any trust, estate, partnership, corporation, company,
limited liability company or unincorporated association or organization (each an
“Entity” and collectively “Entities”) Controlled by one or more members of the
Family Group; (3) any Entity over which one or more members of the Family Group,
directly or indirectly, have rights that, either legally or in practical effect,
enable them to make or veto significant management decisions with respect to
such Entity, whether pursuant to the constituent documents of such Entity, by
contract, through representation on a board of directors or other governing body
of such Entity, through a management position with such Entity or in any other
manner (such rights hereinafter referred to as “Veto Power”); (4) the estate of
any member of the Family Group; (5) any trust created (in whole or in part) by
any one or more members of the Family Group; (6) any individual or Entity who
receives an interest in any estate or trust listed in clauses (4) or (5), to the
extent of such interest; (7) any trust or estate, substantially all the
beneficiaries of which (other than charitable organizations or foundations)
consist of one or more members of the Family Group; (8) any organization
described in Section 501(c) of the Code over which any one or more members of
the Family Group and the trusts and estates listed in clauses (4), (5) and
(7) have direct or indirect Veto Power, or to which they are substantial
contributors (as such term is defined in Section 507 of the Code); (9) any
organization described in Section 501(c) of the Code of which a member of the
Family Group is an officer, director or trustee; or (10) any Entity, directly or
indirectly (a) owned or Controlled by or (b) a majority of the economic
interests in which are owned by, or are for or accrue to the benefit of, in
either case, any Person or Persons identified in clauses (1) through (9) above.
For the purposes of this definition of Related Party, and for the avoidance of
doubt, in addition to any other Person or Persons that may be considered to
possess Control, (x) a partnership shall be considered Controlled by a general
partner or managing general partner thereof, (y) a limited liability company
shall be considered Controlled by a managing member of such limited liability
company and (z) a trust or estate shall be considered Controlled by any trustee,
executor, personal representative, administrator or any other Person or Persons
having authority over the control, management or disposition of the income and
assets therefrom. “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of management and policies of a Person,
whether through the ownership of Voting Stock, by agreement or otherwise and
“Controlled” has a corresponding meaning. “Voting Stock” means, with respect to
any Person that is (a) a corporation, any class or series of capital stock of
such Person that is ordinarily entitled to vote in the election of directors
thereof at a meeting of stockholders called for such purpose, without the
occurrence of any additional event or contingency, (b) a limited liability
company, membership interests entitled to manage, or to elect or appoint the
Persons that will manage the operations or business of the limited liability
company, or (c) a partnership, partnership interests entitled to elect or
replace the general partner thereof.

 

18



--------------------------------------------------------------------------------

SECTION 13. Amendment.

The Board may amend, alter, or discontinue the Plan at any time, but no
amendment, alteration or discontinuation shall be made which would (i) impair
the rights of a Participant under an Award theretofore granted without the
Participant’s consent, except (A) as contemplated herein, including
Section 12(a), or (B) such an amendment made to cause the Plan to qualify for
the exemption provided by Rule 16b-3 or for Awards to qualify for the “qualified
performance-based compensation” exception provided by Section 1.162-27(e) of the
Income Tax Regulations (where the Committee has intended that such Awards
qualify for the exception), or as the Committee otherwise reasonably determines
is necessary or advisable to comply with any applicable law or rule of any self
regulatory organization, (ii) disqualify the Plan from the exemption provided by
Rule 16b-3, or (iii) extend the term of the Plan. In addition, no such amendment
shall be made without the approval of the Company’s stockholders to the extent
such approval is required by law or agreement.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall impair the rights of
any Participant without the Participant’s consent except (i) as contemplated in
Section 12(a) or (ii) such an amendment made to cause the Plan or Award to
qualify for the exemption provided by Rule 16b-3 or for the Award to qualify for
the “qualified performance-based compensation” exception provided by
Section 1.162-27(e) of the Income Tax Regulations (where the Committee has
intended that such Award qualify for the exception).

Subject to the above provisions, the Board shall have the authority to amend the
Plan and the terms of any Award theretofore granted to take into account changes
in law and tax and accounting rules.

SECTION 14. Effect of Termination of Employment.

(a) Except to the extent otherwise provided herein or in the applicable Award
Agreement, upon a Participant’s Termination of Employment for any reason

 

  (i) during the Restriction Period (in the case of Restricted Stock);or

 

  (ii) prior to the date on which Awards shall have vested; or

 

  (iii) during the Performance Period or before any applicable Performance Goals
are met,

then, all shares still subject to restriction, in the case of Restricted Stock,
shall be forfeited by the Participant, and all rights to receive cash or Stock
in payment of other Awards shall be forfeited by the Participant.

(b) If a Participant incurs a Termination of Employment by reason of his or her
being involuntarily terminated (other than for a Breach of Conduct), or by
reason of Retirement, the Committee shall have the discretion to waive in whole
or in part

 

  (i) in the case of Restricted Stock, any or all remaining restrictions with
respect to any or all of such Participant’s shares of Restricted Stock; provided
however, that in the case of Restricted Stock granted to a “covered employee”
within the meaning of Section 162(m)(3) of the Code that is intended to
constitute “qualified performance-based compensation,” the Committee shall have
no discretion to waive the requirement that the applicable Performance Goals be
achieved in accordance with the original terms of the Award; or

 

  (ii) in the case of other Awards, any or all remaining payment limitations
with respect to any or all of such Awards; provided, however, that in the case
of Awards granted to a “covered employee” within the meaning of
Section 162(m)(3) of the Code, the Committee shall have no discretion to waive
the requirement that the applicable Performance Goals be achieved in accordance
with the original terms of the Award.

 

19



--------------------------------------------------------------------------------

SECTION 15. Cancellation, Rescission and Clawback of Awards.

The Committee may at any time, in its sole discretion, cancel, declare
forfeited, rescind, or require the return of any unexercised, undelivered, or
unpaid Award (or a portion thereof) upon the Committee determining that (A) the
Participant has, at any time (whether before or after the grant date of the
Award), committed a Breach of Conduct or (B) a Restatement Event has, at any
time (whether before or after the grant date of the Award), occurred. In
addition, at any time following the exercise, payment or delivery (whether in
cash, Stock or otherwise) of an Award, the Committee may, in its sole
discretion, rescind any such exercise, payment or delivery, and require the
return or repayment, of an Award (or a portion thereof) upon the Committee
determining that (A) the Participant has, at any time (whether before or after
the exercise, payment or delivery of the Award), committed a Breach of Conduct
or (B) a Restatement Event has, at any time (whether before or after the
exercise, payment or delivery of the Award), occurred. In connection with any
cancellation, forfeiture or rescission contemplated by this Section 15, the
terms of repayment by the applicable Participant shall be determined in the
Committee’s sole discretion, which may include, among other terms, the repayment
being required to be made (i) in one or more installments or payroll deductions
or deducted from future bonus payments or (ii) immediately in a lump sum in the
event that such Participant incurs a Termination of Employment.

The Committee’s determination that a Participant has committed a Breach of
Conduct, and its decision to require rescission of an Award’s exercise, payment
or delivery shall be conclusive, binding, and final on all parties. The
Committee’s determination that a Participant has violated the terms of the Plan
or the Award and the Committee’s decision to cancel, declare forfeited or
rescind an Award or to require rescission of an Award’s exercise, payment or
delivery shall be conclusive, binding, and final on all parties.

In the event an Award is rescinded, the affected Participant shall repay or
return to the Company any cash amount, Stock, or other property received from
the Company upon the exercise, payment or delivery of such Award (or, if the
Participant has disposed of the Stock or other property received and cannot
return it, its cash value at the time of exercise, payment or delivery), and, in
the case of Stock or other property delivered to the Participant, any gain or
profit realized by the Participant in a subsequent sale or other disposition of
such Stock or other property. Such repayment and (or) delivery shall be on such
terms and conditions as the Committee shall prescribe.

SECTION 16. General Provisions.

(a) The Committee may require each person receiving a grant of any Award or
purchasing or receiving shares or cash pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to the distribution thereof. The certificates or other
documentation for such Award may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer.

All certificates for shares of Stock or other securities delivered under the
Plan shall be subject to such stock transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Commission, any stock exchange upon which the Stock is then
listed and any applicable Federal or state securities, tax or other law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions. The Company shall have no
obligation to issue or deliver certificates for shares of Stock under the Plan
prior to (i) obtaining approval from any governmental agency which the Company
determines is necessary or advisable, (ii) admission of such shares to listing
on the stock exchange on which the Stock may be listed, and (iii) completion of
any registration or other qualification of such shares under any state or
federal law or ruling of any governmental body which the Company determines to
be necessary or advisable.

(b) Nothing contained in the Plan shall: (i) prevent the Company or any
Subsidiary from adopting other or additional compensation arrangements for its
employees; or (ii) amend, modify or supersede or be deemed to amend, modify or
supersede any term contained in any employment agreement, option agreement or
other similar agreement between the Company or any Subsidiary and any employee
or officer of the Company or any Subsidiary.

(c) Neither the adoption of the Plan nor the grant of any Award shall confer
upon any employee any right to continued employment nor shall it interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of any employee at any time.

 

20



--------------------------------------------------------------------------------

(d) No later than the date as of which an amount first becomes includible in the
gross income of the Participant for Federal income tax purposes with respect to
any Award under the Plan, the Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any Federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. Unless otherwise determined by the Committee,
withholding obligations may be settled with Stock, including Stock that is part
of the Award that gives rise to the withholding requirement. The obligations of
the Company under the Plan shall be conditional on such payment or arrangements,
and the Company and its Subsidiaries shall, to the extent permitted by law, have
the right to deduct any such taxes from any payment otherwise due to the
Participant. The Committee may establish such procedures as it deems
appropriate, including the making of irrevocable elections, for the settlement
of withholding obligations with Stock.

(e) At the time of grant, the Committee may provide in connection with any grant
made under the Plan that the shares of Stock received as a result of such grant
shall be subject to a right of first refusal pursuant to which the Participant
shall be required to offer to the Company any shares that the Participant wishes
to sell at the then Fair Market Value of the Stock, subject to such other terms
and conditions as the Committee may specify at the time of grant.

(f) The reinvestment of cash dividends in additional shares of Restricted Stock,
and the crediting of Dividend Equivalents or interest equivalents (if such
interest equivalents are payable in Stock when distributed) on Restricted Stock
Units or Stock Units or on the deferred payment of Restricted Stock Units, Stock
Units, Performance Units or Performance Shares shall only be permissible if
sufficient shares of Stock are available under Section 4 (taking into account
then outstanding Awards).

(g) The Committee shall establish such procedures as it deems appropriate for a
Participant to designate a beneficiary to whom any amounts payable in the event
of the Participant’s death are to be paid.

(h) It is intended that payments under the Stock Options, Stock Appreciation
Rights, Performance Units, and Performance Shares provisions of the Plan to
recipients who are “covered employees” within the meaning of Section 162(m)(3)
of the Code constitute “qualified performance-based compensation” within the
meaning of Section 1.162-27(e) of the Income Tax Regulations. Awards of
Restricted Stock or Restricted Stock Units may be designated by the Committee as
intended to constitute “qualified performance-based compensation” in the
relevant Award Agreement. To the maximum extent possible, the Plan and the terms
of any Stock Options, Stock Appreciation Rights, Performance Units, Performance
Shares, and, where applicable, Restricted Stock or Restricted Stock Units, shall
be so interpreted and construed.

(i) It is intended that Stock Options awarded pursuant to Section 6, Stock
Appreciation Rights awarded pursuant to Section 7, and Restricted Stock awarded
pursuant to Section 8 not constitute a “deferral of compensation” within the
meaning of Section 409A of the Code. It is further intended that Performance
Shares and Performance Units granted pursuant to Sections 10 and 11 not
constitute a “deferral of compensation” within the meaning of Section 409A of
the Code excepting, however, Performance Shares and Performance Units that
become vested as a result of the Committee’s waiver of payment limitations prior
to the end of the applicable Performance Period. Finally, it is intended that
Restricted Stock Units awarded pursuant to Section 8 or Stock Units awarded
pursuant to Section 9, and Performance Units and Performance Shares that are or
become vested as a result of the Committee’s waiver of payment limitations prior
to the end of the applicable Performance Period, be exempt from or otherwise
satisfy the requirements of Section 409A of the Code and the Income Tax
Regulations issued thereunder in all material respects. This Plan shall be
interpreted for all purposes and operated to the extent necessary in order to
comply with the intent expressed in this paragraph. Although the Company and the
Committee intend to administer the Plan so that it will comply with the
requirements of Section 409A of the Code, to the extent applicable, neither the
Company nor the Committee represents or warrants that the Plan will comply with
Section 409A of the Code or any other provision of federal, state, local, or
non-United States law. Neither the Company and its Subsidiaries, nor their
respective directors, officers, employees or advisers shall be liable to any
Participant (or any other individual claiming a benefit through the Participant)
for any tax, interest, or penalties the Participant may owe as a result of
participation in the Plan, and the Company and its Subsidiaries shall have no
obligation to indemnify or otherwise protect any Participant from the obligation
to pay any taxes pursuant to Section 409A of the Code.

 

21



--------------------------------------------------------------------------------

(j) If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be impaired or affected thereby.

(k) The Plan and all Awards made and actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware without
taking into account its conflict of laws provisions.

(l) No Participant, officer, employee, or director of the Company or any
Subsidiary shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Participants, officers,
employees, and directors. No Award shall confer on any Participant any of the
rights of a stockholder of the Company unless and until Stock is duly issued or
transferred to the Participant in accordance with the terms of the Award.

(m) No fractional shares of Stock shall be issued or delivered pursuant to the
Plan or any Award. The Committee shall determine whether cash, other Awards, or
other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

(n) The titles and headings of the sections in the Plan are for convenience of
reference only. In the event of any conflict, the text of the Plan, rather than
such titles or headings, shall control. The term “including,” when used in the
Plan, means in each case “including without limitation.”

SECTION 17. Unfunded Status of Plan.

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. With respect to any payments not yet made
to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Agreement shall give any such Participant any rights that are greater than
those of a general creditor of the Company or any Subsidiary; provided, however
that the Committee may authorize the creation of trusts or other arrangements to
meet the obligations created under the Plan to deliver cash, Stock or other
Awards, which trusts or other arrangements shall be consistent with the
“unfunded” status of the Plan unless the Committee determines otherwise. If and
to the extent authorized by the Committee, the Company may deposit into such a
trust Stock and other assets for delivery to a Participant in satisfaction of
the Company’s obligation under any Award.

 

22